Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports 2010 Operating Results VALLEY COTTAGE, NY—February 23, 2011—CreditRiskMonitor (Symbol: CRMZ) announced that for the year ended December 31, 2010 revenues increased 19% to $9.34 million and income from operations was $1.68 million versus $813,000 last year. Jerry Flum, CEO, said, “We had strong cash flow, resulting in a record year-end cash, cash equivalent and marketable securities balance of $6.85 million at December 31, 2010 compared to $4.68 million at December 31, 2009, and we continue to operate the Company without debt. However, we were unable to maintain the pace of revenue growth that we achieved during the credit crisis years of 2008/9. Year-over-year net income and net income per share declined, due to the Company’s nonrecurring reversal of its tax valuation allowance during the fourth quarter of 2009.” The tax expense recorded in 2010 does not result in any cash liability because of the availability of unexpired net operating loss (“NOL”) carry-forwards. This expense reduces the recorded deferred tax asset and at December 31, 2010, the Company had NOL carryforwards aggregating approximately $2.1 million, expiring in varying amounts over the next sixteen (16) years. CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Benefit (provision) for state and local income taxes ) Net income $ $ Income before income taxes per share of common stock**: Basic $ $ Diluted $ $ Net income per share of common stock: Basic $ $ Diluted $ $ ** Denotes non-GAAP financial measure. Because of the Company’s reversal of its valuation allowance during the fourth quarter of 2009, as the Company had sufficient evidence to conclude that it is more likely than not that the Company will be able to utilize its net operating loss carryforwards prior to their expiration, the calculation of the Company’s benefit (provision) for income taxes is not comparable between years. Accordingly, we feel that reporting pre-tax earnings per share is a better measure in this instance even though this is a non-GAAP financial measure. CREDITRISKMONITOR.COM, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Accounts receivable, net of allowance of $30,000 Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities - Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,899,462 and 7,849,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports.
